DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s amendments to the claims dated 12/21/2018 are acknowledged.  Claims 22-43 are newly added.
Objections To The Claims
Applicant filed claim 1 on 12/21/2018.  As a preliminary amendment also on 12/21/2018, Applicant filed a separate, new, claim set saying claims 1-21 and claims 44-49 were cancelled, and claims 22-43 were pending, with claims 22, 31, and 34 having status identifiers as “Currently Amended” and claims 23-30, 32-33 and 35-43 with status identifiers as “Original.”
Applicant provided a statement on 12/21/2018 saying, at least, the added claims were found in parent applications:

    PNG
    media_image1.png
    169
    661
    media_image1.png
    Greyscale





The addition of the second claim set filed 12/21/2018 is not in accordance to 37 USC 1.121, which requires a claim set to include all a complete listing of all claims ever presented (in that application) with the proper status identifiers, that all claims added to an application must be presented in ascending numerical order:
(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In 

(1) Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of "canceled" or "not entered" may be aggregated into one statement (e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.

See also 37 C.F.R.1.126:
Numbering of claims.
The original numbering of the claims must be preserved throughout the prosecution. When claims are canceled the remaining claims must not be renumbered. When claims are added, they must be numbered by the applicant consecutively beginning with the number next following the highest numbered claim previously presented (whether entered or not). When the application is ready for allowance, the examiner, if necessary, will renumber the claims consecutively in the order in which they appear or in such order as may have been requested by applicant

Thus, Applicant cannot cancel claims 2-21 and claims 44-49, when these claims have never been part of a claim listing in this application.  Further, Applicant’s addition of claims 22-45 are technically new claims, and should have been presented as new claims 2-21.  Further, claims 22, 31, and 34 cannot have status identifiers as “Currently Amended” when these claims have never been part of prosecution in the present application.  Even further, claims 23-30, 32-33 and 35-43 cannot have status identifiers as “Original” when these claims have also never been part of prosecution in the present application.
In order to advance prosecution, the Examiner is renumbering claims 22-43 as claims 50-71 in order to clarify the record.  MPEP 1302.04.  
Applicant should make amendments to the text of the claims in the next Reply which corrects the claim dependencies within the claims.
Thus, claims 50-71 are pending and subject to prosecution.  Prosecution on the merits commences for claims 50-71.

PRIORITY
The instant application, filed 2/21/2018 is a DIVISIONAL of US Patent No. 10,188,683, filed 02/18/2015, which is a CONTINUATION of US Application No. 13/146,605, filed 10/10/2011, now abandoned, which was a 371 of PCT/US2010/023213, filed 02/04/2010, which claims priority to US Provisional Application No. 61/206,799, filed 02/04/2009.

CLAIMS

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
Independent claims 50, 59, 62 are directed to product-by-process claims comprising decellularized tissues:
















PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

In the instant case, independent claims 50, 59, and 62 are directed to a decellularized tissue with the following structure:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


Claims 50 and 62 comprise the functional claim language of “exhibits a mechanical property substantially similar to that of a corresponding natural tissue prior to decellularization.” The term “mechanical property” is not defined in the instant specification.  The term “mechanical property” is not defined with relation to a native tissue or organ, nor is it defined in relation to a decellularized organ.
The instant specification teaches, “Without wishing to be bound by any particular theory, it is believed that the decellularized lung scaffolds retain salient mechanical features of native lung, due principally to contributions from collagen and elastin” (paragraph [0270]).
The instant specification also teaches, “In one embodiment, the decellularized lung retains several key characteristics of normal lung matrix.  For example, the decellularized lung comprises at least one or more of collagen, elastin, fibronectin, and proteoglycan” (paragraph [0161]).
Thus, the broadest reasonable interpretation of the phrase “exhibits a mechanical property substantially similar to that of a corresponding natural tissue prior to decellularization” reads on a decellularized tissue which retains at least one or more of collagen, elastin, fibronectin, and proteoglycan, based on the teachings of the instant specification.  MPEP 2173.01

Claim Objections
Claims 54 and 70 are objected to because of the following informalities:  Claims 54 and 70 are objected to for the use of abbreviations MHC and CFTR.  Abbreviations should be spelled out at the first usage in the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 112 b - indefinite
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 71 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 71, is dependent upon independent claim 62.  Claim 62 encompasses a product-by-process claim directed to an engineered tissue composition comprising a three dimensional scaffold 
For the purposes of prosecution, the claim is interpreted to as wherein the decellularized lung tissue is capable of supporting cells comprising characteristics selected from the group consisting of branching morphogenesis, distal lung epithelial cytodifferentiation, epithelial growth, vascular development, and combinations thereof.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 50-52, 55-56, 58-59, 61-64, 67-68 and 71 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by WO 2007/025233 to Ott (hereinafter “Ott” of record, cited on Applicant’s IDS dated 12/21/18). 
Claim 50 encompasses a product-by-process claim directed to a decellularized tissue….wherein the decellularized tissue retains vascular structures substantially similar to native tissue and exhibits a mechanical property substantially similar to that of a corresponding natural tissue prior to decellularization. 
Claim 59 encompasses a product-by-process claim directed to a decellularized tissue….wherein the decellularized tissue comprises intact blood vessels and an airway network.
Claim 62 encompasses a product-by-process claim directed to an engineered tissue composition comprising a three dimensional scaffold and a population of cells, wherein the three dimensional scaffold comprises a decellularized lung tissue…wherein the decellularized lung tissue retains vascular structures substantially similar to native tissue and the composition is capable of supporting and maintain the differentiation state of a lung cell and wherein the composition exhibits a mechanical property substantially similar to that of a corresponding natural tissue.
With regard to independent claims 50, 59 and 62, Ott discloses decellularized organs, including a decellularized lung (page 4, lines 7-8).  Ott discloses the decellularized organs “consists essentially of the extracellular matrix (ECM) component of all or most regions of the organ or tissue, including ECM components of the vascular tree.  ECM components can include any or all of the following: fibronectin, fibrillin, laminin, elastin, members of the collagen family (e.g., collagen I, III, and IV), glycosaminoglycans, ground substance, reticular fibers and thrombospondin, which can remain organized as defined structures such as the basal lamina” (page 6, lines 22-28).  Ott discloses the decellularized organs therein are reseeded with cells, which can be seeded with “regenerative cells,” which include stem cells that are differentiated in vitro, and fully differentiated cells that are cultured in vitro (page 7, line 25 – page 10, line 24).  
Ott reduces to practice a decellularized lung, which “yielded a completely decellularized pulmonary ECM scaffold with intact airways and vessels” (Example 3, pages 20-21).  Ott discloses the decellularized lung retained collagen, elastin and proteoglycans (page 21, lines 1-3).  Ott discloses “Airways were preserved from the main bronchus to terminal bronchiole to respiratory bronchioles, alveolar ducts and alveoles.  The vascular bed from pulmonary arteries down to the capillary level and pulmonary veins remained intact” (page 21, lines 4-7).  Thus, Ott anticipates claims 50 and 59.
Further with regard to claim 62, Ott discloses the decellularized organs therein are reseeded with cells, which can be seeded as stem cells that are differentiated in vitro (page 7, line 25 – page 10, line 24).  Thus, the decellularized lung of Ott “is capable of supporting and maintaining the differentiation state of a lung cells” absent evidence to the contrary.  Thus, Ott anticipates claim 62.
With regard to claims 51, 52, and 61 Ott discloses the process of decellularization therein result in decellularized tissues/organs with intact morphology and architecture:
	“To effectively recellularize and generate an organ or tissue, it is important that the morphology and the architecture of the ECM be maintained (i.e., remain substantially intact) during and following the process of decellularization.  ‘Morphology’ as used herein refers to the overall shape of the organ or tissue or of the ECM, while ‘architecture’ as used herein refers to the exterior surface, the interior surface, and the ECM therebetween.

	The morphology and architecture of the ECM can be examined visually and/or histologically.  For example, the basal lamina on the exterior of a surface of a solid organ or within the vasculature of an organ or tissue should not be removed or significantly damaged due to decellularization.  In addition, the fibrils of the ECM should be similar to or significantly unchanged from that of an organ or tissue that has not been decellularized”  (page 7, lines 1-12).

Ott discloses the decellularized tissue is a lung tissue comprising an alveolar basement membrane, “SEM micrographs of decellularized lung showed preserved bronchial, alveolar and vascular basement membranes with no evidence of retained cells” (page 21, lines 7-9).  Thus Ott anticipates claims 51-52 and 61. 
With regard to claim 55, which requires “wherein the decellularized tissue exhibits a morphology substantially similar to that of an otherwise identical tissue prior to decellularization” Ott 
With regard to claim 56, which requires, “wherein the decellularized tissue retains an extracellular matrix of the corresponding natural tissue, wherein the extracellular matrix comprises an exterior surface that is substantially intact” Ott discloses the ECM architecture of the decellularized lung remains intact (page 21, lines 7-15).  Thus, Ott anticipates claim 56. 
With regard to claim 58, Ott discloses the decellularized organs retain the shape and morphology of the native tissue. Further, Ott discloses the decellularized organs are tested for elasticity and strength (Example 5, page 18, line 9, page 13, lines 14-16).
With regard to claim 63, Ott discloses the decellularized lung exhibits an intact airway tree and vascular network (page 20, line 34 – page 21, line 7).
With regard to claim 64, Ott discloses the decellularized organs are reseeded with stem cells (page 7, line 25 – page 8, line 16).
With regard to claim 67, Ott discloses the decellularized organs therein are reseeded with cells, which can be seeded as stem cells that are differentiated in vitro (page 7, line 25 – page 10, line 24).  Thus, the decellularized lung of Ott “is capable of supporting and maintaining the differentiation state of an alveolar epithelial cell” absent evidence to the contrary.
With regard to claim 68, Ott discloses the decellularized lung comprises collagen, elastin and proteoglycans (page 21, lines 1-3).  Ott discloses the decellularized organs “consists essentially of the extracellular matrix (ECM) component of all or most regions of the organ or tissue, including ECM components of the vascular tree.  ECM components can include any or all of the following: fibronectin, fibrillin, laminin, elastin, members of the collagen family (e.g., collagen I, III, and IV), glycosaminoglycans, ground substance, reticular fibers and thrombospondin, which can remain organized as defined structures such as the basal lamina” (page 6, lines 22-28).  
With regard to claim 71, for the purposes of prosecution, the claim is interpreted to as wherein the decellularized lung tissue is capable of supporting cells comprising characteristics selected from the group consisting of branching morphogenesis, distal lung epithelial cytodifferentiation, epithelial growth, vascular development, and combinations thereof” in light of the 112b rejection above.  Ott discloses the decellularized organs therein are reseeded with cells, which can be seeded as stem cells that are differentiated in vitro (page 7, line 25 – page 10, line 24).  Thus, the decellularized lung of Ott is “capable of supporting cells comprising characteristics selected from the group consisting of branching morphogenesis, distal lung epithelial cytodifferentiation, epithelial growth, vascular development, and combinations thereof.”

Claim(s) 50 and 54-57 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by US Patent No. 5,336,616 (hereinafter “Livesey” of record, cited on Applicant’s IDS dated 12/21/18). 
Claim 50 encompasses a product-by-process claim directed to a decellularized tissue….wherein the decellularized tissue retains vascular structures substantially similar to native tissue and exhibits a mechanical property substantially similar to that of a corresponding natural tissue prior to decellularization. 
With regard to claim 50, Livesey discloses decellularized tissues, including a decellularized vessels and heart valves to remove all cellular components, including all MHC proteins (Abstract, column 1, lines 16-30, column 4, lines 39-68, column 7, lines 28-35, column 9, lines 38-40, Example 3, Example 5).  Livesey discloses the decellularized tissue retains the native three dimensional lattice of the extracellular matrix (ECM) components including collagen, elastin, laminin, tensinsin, actinin and proteoglycans (column 7, lines 36-51.). Livesey discloses the process removes antigenic cells from the structural extracellular matrix without damaging the basement membrane complex or the structural integrity of the collagen matrix (column 5, lines 1-14). Livesey reduces to practice a decellularized blood 
With regard to claim 54, Livesey discloses his technique removes all antigenic protein from the decellularized tissue, including MHC proteins (column 1, lines 14-26, column 9, lines 37-38).
With regard to claim 55, Livesey discloses the decellularized tissue retains the native three dimensional lattice of the extracellular matrix (ECM), which reads on retains a morphology substantially similar to that of an otherwise identical tissue prior to decellularization.
With regard to claim 56, Livesey discloses the decellularized tissue retains the native three dimensional lattice of the extracellular matrix (ECM), and without damaging the basement membrane, which reads on “wherein the extracellular matrix comprises an exterior surface that is substantially intact.
With regard to claim 57, Livesey discloses the decellularized tissue is not antigenic following removal of all antigenic proteins (column 1, lines 16-30, column 5, lines 1-14).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 53 and 60 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2007/025233 to Ott (hereinafter “Ott” of record, cited on Applicant’s IDS dated 12/21/18), as applied to claims 50-52, 55-56, 58-59, 61-64, 67-68 and 71 above, and further in view of US Patent No. 5,336,616 (hereinafter “Livesey” of record, cited on Applicant’s IDS dated 12/21/18). 
Ott discloses a decellularized tissue according to claims 50, 59, and 62, as iterated in the 102b rejection above, the content of which is incorporated herein in its entirety.  Ott discloses the decellularized lung exhibits an intact airway tree and vascular network (page 20, line 34 – page 21, line 7). Ott discloses the decellularized tissue can be used as a transplant (page 4, lines 22-26).
With regard to claims 53 and 60, Ott does not disclose wherein the decellularized airway network is devoid of MHC class I and class II antigens. 
Livesey discloses decellularized tissues, including a decellularized vessels and heart valves to remove all cellular components, including all MHC proteins (Abstract, column 1, lines 16-30, column 4, lines 39-68, column 7, lines 28-35, column 9, lines 38-40, Example 3, Example 5).  Livesey discloses the removal of the antigenic proteins reduces immunorejection of the decellularized tissue (column 1, lines 1-37).
It would have been obvious to combine the disclosure of Ott on decellularized tissue comprising an intact airway network suitable for transplant into a patient, further with the disclosure of Livesey, on a non-antigenic decellularized tissue.  A skilled artisan would have been motivated to remove all MHC I and II proteins from the decellularized airway network of Ott in order to reduce any immunorejection of the implant, as taught by Livesey.  A skilled artisan would have had a reasonable expectation of success .

Claims 65 and 69 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2007/025233 to Ott (hereinafter “Ott” of record, cited on Applicant’s IDS dated 12/21/18), as applied to claims 50-52, 55-56, 58-59, 61-64, 67-68 and 71 above, and further in view of Mondrinos et al,
Engineering Three-Dimensional Pulmonary Tissue Constructs. Tissue Engineering, 2006. 12(4):717-728,
(hereinafter “Mondrinos”) listed in Applicants’ IDS dated 12/21/18.
Ott discloses a decellularized tissue according to claims 50, 59, and 62, as iterated in the 102b rejection above, the content of which is incorporated herein in its entirety.  
With regard to claim 65, Ott discloses the decellularized organs therein are reseeded with cells, which can be seeded with “regenerative cells,” which include stem cells that are differentiated in vitro, and fully differentiated cells that are cultured in vitro (page 7, line 25 – page 10, line 24).  
However, Ott does not disclose wherein the decellularized tissue comprises epithelial and endothelial cells, as required by instant claim 65.
Mondrinos discloses three-dimensional pulmonary tissue constructs (Abstract). Mondrinos discloses that 3D scaffolds are seeded with primary cultures of fetal pulmonary cells containing epithelial and endothelial cells (page 718, column 1). Mondrinos discloses that seeding the fetal pulmonary cells containing epithelial and endothelial cells on a 3d hydrogel structure is capable inducing branching morphogenesis (page 722; page 726 Discussion, first paragraph).
It would have been obvious to seed a decellularized lung with epithelial and endothelial cells at the time of the invention. It would have been obvious to the skilled artisan to seed the decellularized lung of Ott with epithelial and endothelial cells of Mondrinos. A skilled artisan would have wanted to seed epithelial and endothelial cells on the decellularized lung of Ott in order to produce lung tissue 
With regard to claim 69, Ott does not disclose seeding the decellularized tissue with cells that exhibit branching morphogenesis.  
Mondrinos discloses seeding 3D hydrogel scaffolds with primary cultures of fetal pulmonary cells containing epithelial and endothelial cells (page 718, column 1). Mondrinos discloses that seeding the fetal pulmonary cells containing epithelial and endothelial cells on a 3d hydrogel structure is capable inducing branching morphogenesis (page 722; page 726 Discussion, first paragraph).
It would have been obvious to seed a decellularized lung with cells capable of branching morphogenesis at the time of the invention. It would have been obvious to the skilled artisan to seed the decellularized lung of Ott with epithelial and endothelial cells of Mondrinos. A skilled artisan would have wanted to seed epithelial and endothelial cells on the decellularized lung of Ott in order to produce lung tissue capable of branching morphogenesis for more accurate lung tissue models. A skilled artisan would have had a reasonable expectation of success in practicing the claimed invention, as seeding lung tissue scaffold with epithelial and endothelial cells to induce branching morphogenesis was known, and the formation of seeded decellularized lungs was known in the art at the time of the invention.

Claims 66 and 70 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2007/025233 to Ott (hereinafter “Ott” of record, cited on Applicant’s IDS dated 12/21/18), as applied to claims 50-52, 55-56, 58-59, 61-64, 67-68 and 71 above, and further in view of US Patent No. 5,625,128 to Wilson, (hereinafter “Wilson” of record, listed on Applicant’s IDS dated 12/21/18).  Claims 66 and 70 .
Ott discloses a decellularized lung tissue according to claims 50, 59, and 62, as iterated in the 102b rejection above, the content of which is incorporated herein in its entirety.  Ott discloses the decellularized tissue can be used as a transplant (page 4, lines 22-26). Ott discloses the decellularized organs therein are reseeded with cells, which can be seeded with “regenerative cells,” which include stem cells that are differentiated in vitro, and fully differentiated cells that are cultured in vitro (page 7, line 25 – page 10, line 24).  
However, Ott does not disclose wherein the decellularized tissue is genetically modified to express CFTR, as required by instant claims 66 and 70.
Wilson discloses a non-human airway model, wherein the airway itself is characterized by cells derived from the human respiratory tract by seeding cells on a denuded airway (Abstract, Column 4 lines 4-62). Wilson discloses that the human airway cells have a genetically modified CFTR gene (column 38, lines 46-56). Wilson discloses that such a model is useful in studying the role of the CFTR gene to various potential therapies and agents (Colum 4, lines 23-31).
It would have been obvious to seed a decellularized lung with genetically altered cells expressing the CFTR gene at the time of the invention. It would have been obvious to the skilled artisan to seed the decellularized lung of Ott with cells genetically altered to express CFTR as taught by Wilson. A skilled artisan would have wanted to seed cells expressing CFTR on the decellularized lung of Ott in order to produce a model capable of studying CFTR gene responses to therapies. A skilled artisan would have had a reasonable expectation of success in practicing the claimed invention, as seeding decellularized lungs was known, and the genetically altering cells to express CFTR was known in the art at the time of the invention.

Conclusion
No claims are allowed.  No claims are free of the prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A ARON whose telephone number is (571)272-2789. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



KAA
/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633